Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15 & 18 recite the limitation “comprising, at least more than one electrode set including a first electrode, and a second electrode” which is unclear if the first and second electrode are part of each set or the limitation is citing the first and second electrode sets.  Examiner looks to Fig. 5b where each electrode set 100 has a first and second electrode.  The limitation should read similar to “comprising, at least more than one electrode set wherein each electrode set includes a first electrode, and a second electrode”.

Claim 1 is an apparatus claim that recites the limitation “a piece of information of the target liquid is collected from a change in intensity of the sound wave that varies according to the polarity of the target liquid” which is unclear as what is structurally required to perform the measurement and what is processed to meet the limitation.  It seems a processor is configured to analyze the intensity of the sound wave.    
Claims 1, 2 & 15 recite the limitations similar to “the sound wave that varies according to the polarity of the target liquid” which is unclear as to what “the polarity of the target liquid requires” no introduction of what “a polarity of the liquid” requires.  There is no description provided or what a degree of a polarity requires as the input signal is an alternating signal.  It seems the frequency of the alternating signal and not the polarity is what is likely being claimed.

Claim 16 recites the limitation “and the intensity of the sound wave is measured according to in-situ method’, which is unclear as to what the step requires.  Examiner looks to the specification [0075] and the intensity/amplitude is measured by a microphone.  

Claim 17 recites steps for an undefined procedure involving a writing, reading and erasing step which is unclear as there is no distinct claim as to the what the result of the method step requires. Looking to the specification [0082] it seems the steps are to a method of comparative analysis where the test fluid is compared to a polarized reference sample to determine a concentration.

All dependent claims are rejected for their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20180331278: “Hong”) in further view of Ichihashi (JP2006003267: “Ichihashi”, translation provided for citations).
Claim 1. Hong discloses a liquid information sensor (Fig. 2) for collecting information of a target liquid [0074: The analyte which may be detected by the sensing chips includes various drugs such as ractopamine, benzylpenicillin, doxycycline] comprising, at least more than one electrode set (Fig. 2: 3 transceiver pair 2 with micromachined transmitters 21 cited as part of the pair)  including a first electrode (Fig. 1: transmitter 21 on top layer 201 has two electrodes & Fig. 3: transmitter 21 with positive electrode 211), and a second electrode (Fig. 1: transmitter 21 on top layer 201 has two electrodes & Fig. 3: transmitter 21 with negative electrode 212), which is disposed spaced apart (Fig. 3: first electrode 211 is formed separate from second electrode 212 with space in between) from the first electrode (Fig. 3:  positive electrode 211 and negative electrode 212)[0040] and to which an alternating current signal [0050:  the alternate voltage (V1) (e.g. since resistance is constant the result of alternating voltage requires you also alternate current) is applied to each of the micro-machined transmitters 21, the alternate voltage (V1) is transformed into an acoustic wave (W) via a converse piezoelectric effect of the first patterned piezoelectric layer 213 on the positive patterned electrode 211 of the micro-machined transmitter 21 .g. alternating current induces the alternating voltage] is applied between the first electrode (Fig. 3: positive electrode 211) and the second electrode (212) [0050]; and a ferroelectric layer (Fig. 3: piezoelectric layer 213) [0056: The piezoelectric polymer is selected from a group consisting of polyvinylidene difluoride (PVDE), polyvinylidene difluoride-co-trifluoroethylene (P(VDE-TrFE)), and a combination thereof]  including a first side (Fig. 3: first side top surface of 213) and a second side (Fig. 3: second side bottom surface of 213) facing each other (Fig. 3: 213 layer has a top first side a bottom second side that face each other), a receiving region (Fig. 3: layer 23 located below layer 213 has microchannels 2310 for receiving the target liquid placing the liquid in contact with the bottom (second side of piezoelectric layer 213)) for receiving the target liquid (3)[0044] is defined on the second side (Fig. 1, bottom of plate 201 at the transmitter site 21 bottom side is piezoelectric layer 213), and sound waves [0050 acoustic wave W] (Fig. 3 acoustic wave W) are generated by physical vibration when the AC signal is applied [0050-0051], wherein a piece of information of the target liquid (3) is collected from a change in intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave (Fig. 12: amplitude of the sound wave) that varies according to the polarity of the target liquid [0088: a difference between the reference amplitude of the electric signal for the aqueous solution of sodium dodecyl sulfate and the amplitude of the electric signal measured for the fluid containing ractopamine is 0.0589 V]. Hong does not explicitly disclose: 
a first electrode and the second electrode are formed on the first side of a ferroelectric layer.

Ichihashi teaches an elastic wave element propagating in or on a surface of a piezoelectric material and a biosensor device [0001].  Ichihashi further teaches a first electrode (Fig. 1:  2a) and the second electrode (Fig. 1: 2b) are formed [0013:  electrodes 2a and 2b, a Cr film having a thickness of 50 nm and an Au film having a thickness of 150 nm are sequentially laminated on the piezoelectric substrate 1 by a sputtering] on the first side (Fig. 1: top side of piezoelectric layer 1) of a ferroelectric layer (Fig. 1:  piezoelectric  substrate1) [0013:  substrate made of ST-cut crystal, LiTaO3, etc., which are piezoelectric materials]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ichihashi’s forming of both electrodes on the surface of a ferroelectric layer because the arrangement improves the reliability of the device by providing mechanical support to both electrodes and protection from damaging moisture intrusion between the electrodes.  
Claim 2. Dependent on the liquid information sensor of the claim 1. Hong further discloses the intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave increases as polarity of the target liquid increases [0064:  When a micro-machined transducer in which the aforesaid ratio is relatively small is used as a micro-machined transmitter and/or a micro-machined receiver of a sensing chip, the signal response thereof may be enhanced by increasing an alternate voltage to the micro-machined transmitter or a frequency of the alternate voltage].  

Claim 4. Dependent on the liquid information sensor of the claim 1. Hong further discloses a frequency of the AC signal is in the range of 20 Hz to 20 kHz [0051:  In the illustrated examples, the alternate voltage (V1) is 4 V and has a frequency of 10 kHz, and the precision ratio is 0.6%].  

Claim 5. Dependent on the liquid information sensor of the claim 1.  Hong further discloses the intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave increases as a frequency of the AC signal increases [0064:  When a micro-machined transducer in which the aforesaid ratio is relatively small is used as a micro-machined transmitter and/or a micro-machined receiver of a sensing chip, the signal response thereof may be enhanced by increasing an alternate voltage to the micro-machined transmitter or a frequency of the alternate voltage].  

Claim 6. Dependent on the liquid information sensor of the claim 1. Hong further discloses the ferroelectric layer (Fig. 3: piezoelectric layer 213) includes PVDF, P(VDF-TrFE), P(VDF- CTFE), P (VDF-CFE), P (VDFHFP), P (VDF-TrFE-CTFE), P (VDF-TrFE- CFE), P(VDF-TrFE-HFP) or a combination thereof (Fig. 3: piezoelectric layer 213) [0056: the piezoelectric polymer is selected from a group consisting of polyvinylidene difluoride (PVDE), polyvinylidene difluoride-co-trifluoroethylene (P(VDE-TrFE)), and a combination thereof].  

Claim 9. Dependent on the liquid information sensor of the claim 1. Hong further discloses comprising a microphone (Fig. 3: receiver 22)  for measuring the intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave [0050:  The acoustic wave (W) is then transmitted to the second patterned piezoelectric layer 223 on the positive patterned electrode 221 of the micro-machined receiver 22 through the blank liquid 3 and is transformed into the amplitude (V2) of the electric signal via a piezoelectric effect of the second patterned piezoelectric layer 223].  

Claim 10. Dependent on the liquid information sensor of the claim 1. Hong further discloses a cover (Fig. 2: plate 23 supported  with 213 ferroelectric layer support and 23 overlaps specimen reservoirs 2310) formed on the ferroelectric layer [0056:  piezoelectric polymer is selected from a group consisting of polyvinylidene difluoride (PVDE), polyvinylidene difluoride-co-trifluoroethylene (P(VDE-TrFE)), and a combination thereof] to prevent vaporization of the target liquid  [0067;  blank liquid 3 into a corresponding one of the micro-channels 2310 via a corresponding one of the inlet ports 2010 ; [0069] B2) applying the alternate voltage (V1) not larger than 40 V to the micro-machined transmitter 21 (with ferroelectric  material from 213 supporting the 23 cover for the 2310 reservoir). 
Claim 11. Dependent on the liquid information sensor of the claim 1. Hong further discloses the electrode set (Fig. 2: three transceiver pairs 2 with micromachined transmitters 21 cited as part of the pair) is a plurality of electrode sets (Fig. 2: three transceiver pairs 2 with micromachined transmitters 21 cited as part of the pair) arranged in an array (Fig. 2: transceivers 2 arranged in an array three units of 2310 in an array----).  

Claim 14. Dependent on the liquid information sensor of the claim 1. Hong further discloses the electrode set is a plurality of electrode sets (Fig. 2: three transceiver pairs 2 with micromachined transmitters 21 cited as part of the pair) spaced apart (Fig. 3: first electrode 211 is formed separate from second electrode 212 with space in between) from each other by a predetermined distance [Fig.2 each of the transceiver sets 2 are evenly separated].  

Claim 15. Hong discloses a method of driving a liquid information sensor (Fig. 2) for collecting information of a target liquid [0074: The analyte which may be detected by the sensing chips includes various drugs such as ractopamine, benzylpenicillin, doxycycline], the method [0074] comprising, providing a target liquid (3) to the receiving region (Fig. 3: layer 23 located below layer 213 has microchannels 2310 for receiving the target liquid placing the liquid in contact with the bottom (second side of piezoelectric layer 213)); generating a sound wave by applying an alternating current signal [0050:  the alternate voltage (V1) is applied to each of the micro-machined transmitters 21, the alternate voltage (V1) is transformed into an acoustic wave (W) via a converse piezoelectric effect of the first patterned piezoelectric layer 213 on the positive patterned electrode 211 of the micro-machined transmitter 21 (e.g. with resistance fixed  alternating voltage involves alternating current)] between a first electrode (Fig. 1: transmitter 21 on top layer 201 has two electrodes & Fig. 3: transmitter 21 with positive electrode 211) and a second electrode (Fig. 3: negative electrode 212); and measuring an intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave [0050 acoustic wave W] (Fig. 3 acoustic wave W)  that varies according to the polarity of the target liquid [0088: a difference between the reference amplitude of the electric signal for the aqueous solution of sodium dodecyl sulfate and the amplitude of the electric signal measured for the fluid containing ractopamine is 0.0589 V] wherein the liquid information sensor (Fig. 2) comprises, -32-620-081 at least more than one electrode set  (Fig. 3: positive electrode 211) including a first electrode (Fig. 1: transmitter 21 on top layer 201 has two electrodes & Fig. 3: transmitter 21 with positive electrode 211), and a second electrode (Fig. 3: negative electrode 212)  which is disposed spaced apart (Fig. 3: first electrode 211 is formed separate from second electrode 212 with space in between) from the first electrode (Fig. 3: positive electrode 211) and to which an alternating current signal [0050:  the alternate voltage (V1) is applied to each of the micro-machined transmitters 21, the alternate voltage (V1) is transformed into an acoustic wave (W) via a converse piezoelectric effect of the first patterned piezoelectric layer 213 on the positive patterned electrode 211 of the micro-machined transmitter 21 .g. alternating current induces the alternating voltage] is applied between the first electrode (Fig. 3: positive electrode 211) and the second electrode (Fig. 3: negative electrode 212); and a ferroelectric layer (Fig. 3: piezoelectric layer 213) [0056: The piezoelectric polymer is selected from a group consisting of polyvinylidene difluoride (PVDE), polyvinylidene difluoride-co-trifluoroethylene (P(VDE-TrFE)), and a combination thereof] and a second side (Fig. 3: second side bottom surface of 213) facing the first side (Fig. 3: first side top surface of 213) and defining a receiving region (Fig. 3: layer 23 located below layer 213 has microchannels 2310 for receiving the target liquid placing the liquid in contact with the bottom (second side of piezoelectric layer 213)) or receiving the target liquid (3), and generating sound waves [0050 acoustic wave W] (Fig. 3 acoustic wave W) by physical vibration when the AC signal is applied [0050-0051]. Hong discloses a ferroelectric layer (Fig. 3: piezoelectric layer 213) including a first side (Fig. 3: first side top surface of 213) in contact with the first electrode (211) [0040:  and a first patterned piezoelectric layer 213 formed on the positive patterned electrode 211 by drop-on-demand deposition.   Hong does not explicitly disclose:
a ferroelectric layer including a first side in contact with the first electrode and the second electrode.   

Ichihashi teaches an elastic wave element propagating in or on a surface of a piezoelectric material and a biosensor device [0001].  Ichihashi further teaches a ferroelectric layer (Fig. 1:  piezoelectric  substrate1) [0013:  substrate made of ST-cut crystal, LiTaO3, etc., which are piezoelectric materials] including a first side (Fig. 1: top side of substrate 1) in contact with a first electrode (Fig. 1:  2a) and the second electrode (Fig. 1: 2b) in contact with the first side [0013:  electrodes 2a and 2b, a Cr film having a thickness of 50 nm and an Au film having a thickness of 150 nm are sequentially laminated on the piezoelectric substrate 1 by a sputtering].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ichihashi’s forming of both electrodes on the surface of a ferroelectric layer because the arrangement improves the reliability of the device by providing mechanical support to both electrodes and protection from damaging moisture intrusion between the electrodes.  

Claim 16. Dependent on the method of driving a liquid information sensor of the claim 15. Hong further discloses the target liquid is provided continuously [0008:  The upper carrier plate has at least one inlet port. The lower carrier plate has at least one outlet port and is spaced apart from the first carrier plate to define an accommodation zone disposed downstream of the at least one inlet port. The spacer film has at least one micro-channel and is disposed in the accommodation zone so as to permit the at least one micro-channel to be in fluid communication with the at least one inlet port and the at least one outlet port], and the intensity [0043:  measuring an amplitude (V2) of an electric signal from the micro-machined receiver 22 to obtain a maximum value V.sub.max and a minimum value V.sub.min] of the sound wave (W) is measured (V2) according to in-situ method (Fig. 3: receiver 22).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ichihashi in further view of Lin (CN1693363; “Lin” translation provided for citations).

Claim 3. Dependent on the liquid information sensor of the claim 1. Hong does not explicitly disclose:  
the intensity of the sound wave is linearly proportional to a relative dielectric constant of the target liquid. 


Lin teaches the intensity of the sound wave (Fig. 1:linear correlation of  amplitude to dielectric) is linearly proportional to a relative dielectric constant of the target liquid [0019: 1 is a graph showing the relationship between the dielectric constant and frequency of the composite material of Example 1. The dielectric constant has a peak value (8.3) at about 500 Hz, and then the dielectric constant decreases with the increase of frequency. It can be seen that the decreasing curve is smooth, approximately linear relationship].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s correlation of amplitude to dielectric and then the amplitude and dielectric to determine a concentration in the target liquid with Hong’s amplitude monitoring a concentration in a target liquid because the correlation improves the quality of determining an accurate concentration of a substance in the monitored liquid [Wang 0055].

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ichihashi in further view of Van Den Ende (US 20180248105: “Van Den Ende”).

Claims 7 & 8. Dependent on the liquid information sensor of the claim 1. Hong does not explicitly disclose: 
a protection layer which is disposed between the first electrode and the first side of the ferroelectric layer and between the second electrode and the first side of the ferroelectric layer and which when the AC (alternating current) signal is applied, prevents a short circuit generated due to a ferroelectric layer between the first electrode and the second electrode and the protection layer is a conductive polymer.  

Van Den Ende teaches combined actuator and sensor device having an electroactive polymer (EAP) structure (22) and a controller for generating drive signals applied to the EAP structure. The controller is adapted to superpose a small high-frequency AC sensing signal (34) on top of a larger actuation drive signal (32) [Abstract].  Van Den Ende teaches a protection layer [104:  Metalized polyester films may also be used, such as metalized polyethylene terephthalate (PET), for example using an aluminum coating] which is disposed between the first electrode (Fig. 1: above 24) and the first side (top-side 24) of the ferroelectric layer (24) and between the second electrode (bottom-side 24) and the first side(top-side 24) of the ferroelectric layer (24) and which when the AC (alternating current) signal is applied [0040:  Metalized polyester films may also be used, such as metalized polyethylene terephthalate (PET), for example using an aluminum coating] & [0106].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Van Den Ende’s flexible electrodes with conductive polyester films with on a ferroelectric layer because as an arrangement for Hong’s electrodes an ferroelectric layer because the conductive coating improves the structural reliability of the electrodes to perform during the vibrational movement of the electrodes on the ferroelectric layer [Van Den Ende’s 0040].

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ichihashi in further view of Zhong (US 9080942;  “Zhong”).

Claims 12 & 13. Dependent on the liquid information sensor of the claim 1. Hong does not explicitly disclose:

a tubular sensor formed by rolling a laminate of the electrode set and the ferroelectric layer a radius of curvature of the tubular sensor is in the range of 1 mm to 100 mm.  
 
Zhong teaches a tubular sensor (Fig. 18c) [Col. 2 lines 35-40: A flexible chemiresistor (CR) module for sensing a molecule of interest is provided. In one embodiment the flexible chemiresistor (CR) module comprises: a flexible substrate].  Zhong further discloses a tubular sensor (Figs. 1a-b & 18c)  formed by rolling a laminate (Fig. 1: 102 flexible substrate) of the electrode set (Fig. 1:  106 microelectrodes)  and the ferroelectric layer (Fig. 1: 102 flexible substrate) [Col. 21 lines 33-37: the development of such integrated sensor array systems on flexible polymer substrates such as polyethylene terephthalate (PET), polyethylene naphthalate (PEN) or polyimide (PI) exploits the attractive features such as low-cost fabrication], a radius of curvature of the tubular sensor is in the range of 1 mm to 100 mm [Col. 6 lines 55-62:  FIG. 19B depicts a plot of .DELTA.R/R.sub.1 vs. radius of curvature for the bending (R.sub.b), wherein r=1.0 mm, d.sub.1=1.6 nm, and .beta.=4.0 nm.sup.-1,].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhong’s flexible ferroelectric substrate to form a tubular sensor as an arrangement for Hong’s ferroelectric sensor because the curvature of the sensor improves the accuracy of the sensor measurements in environments when curved surfaces are monitored for released liquids by improving the contact on the curved surface [Col. 6 Zhong].
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20180331278: “Hong”) in view of Thompson (US 20030076743; “Thompson”).

Claim 17. Hong discloses a method [0074] of driving a liquid information sensor (Fig. 2) for collecting information of a target liquid [0074: The analyte which may be detected by the sensing chips includes various drugs such as ractopamine, benzylpenicillin, doxycycline], the method [0074] comprising, a writing step for providing the target liquid [0008:  The upper carrier plate has at least one inlet port. The lower carrier plate has at least one outlet port and is spaced apart from the first carrier plate to define an accommodation zone disposed downstream of the at least one inlet port. The spacer film has at least one micro-channel and is disposed in the accommodation zone so as to permit the at least one micro-channel to be in fluid communication with the at least one inlet port and the at least one outlet port] on the receiving region (Fig. 3: layer 23 located below layer 213 has microchannels 2310 for receiving the target liquid placing the liquid in contact with the bottom (second side of piezoelectric layer 213)) and for applying a direct current signal between the first electrode (Fig. 3: positive electrode 211) and the second electrode (Fig. 3: negative electrode 212)  to generate polarization in the ferroelectric layer (Fig. 3: negative electrode 212); and a ferroelectric layer (Fig. 3: piezoelectric layer 213) [0056: The piezoelectric polymer is selected from a group consisting of polyvinylidene difluoride (PVDE), polyvinylidene difluoride-co-trifluoroethylene (P(VDE-TrFE)), and a combination thereof]; a reading step [0088:  a reference amplitude of an electric signal for the aqueous solution of sodium dodecyl sulfate is about 1.72 V. In Comparative Example 1, the variation coefficient is 16.81% and a difference between the reference amplitude of the electric signal for the aqueous solution of sodium dodecyl sulfate and the amplitude of the electric signal measured for the fluid containing ractopamine is 0.5213 V. In Example 2, the variation coefficient is 1.18% and a difference between the reference amplitude of the electric signal for the aqueous solution of sodium dodecyl sulfate and the amplitude of the electric signal measured for the fluid containing ractopamine is 0.0589 V. B] for replacing the target liquid (3) with a conductive material  [0088:  aqueous solution of sodium dodecyl sulfate] and for generating sound waves [0050 acoustic wave W] (Fig. 3 acoustic wave W) by applying an alternating current signal [0050:  the alternate voltage (V1) is applied to each of the micro-machined transmitters 21, the alternate voltage (V1) is transformed into an acoustic wave (W) via a converse piezoelectric effect of the first patterned piezoelectric layer 213 on the positive patterned electrode 211 of the micro-machined transmitter 21 .g. alternating current induces the alternating voltage] between the first electrode (Fig. 3: positive electrode 211) and the second electrode (Fig. 3: negative electrode 212); wherein the liquid information sensor (Fig. 2) comprises, at least more than one electrode set (Fig. 2: three transceiver pairs 2 with micromachined transmitters 21 cited as part of the pair)  including a first electrode (Fig. 3: positive electrode 211) and a second electrode (Fig. 3: negative electrode 212) which is disposed spaced apart (Fig. 3: first electrode 211 is formed separate from second electrode 212 with space in between) from the first electrode (Fig. 3: positive electrode 211) and to which an alternating current signal [0050:  the alternate voltage (V1) is applied to each of the micro-machined transmitters 21, the alternate voltage (V1) is transformed into an acoustic wave (W) via a converse piezoelectric effect of the first patterned piezoelectric layer 213 on the positive patterned electrode 211 of the micro-machined transmitter 21 .g. alternating current induces the alternating voltage]  is applied between the first electrode (Fig. 3: positive electrode 211) and the second electrode (Fig. 3: negative electrode 212); and a ferroelectric layer (Fig. 3: negative electrode 212); and a ferroelectric layer (Fig. 3: piezoelectric layer 213) including a receiving region (Fig. 3: layer 23 located below layer 213 has microchannels 2310 for receiving the target liquid placing the liquid in contact with the bottom (second side of piezoelectric layer 213)) in contact with the electrode set  (Fig. 2: three transceiver pair 2 with micromachined transmitters 21 cited as part of the pair) on one side and receiving the target liquid (3) on the other side facing the one side (Fig. 1:  liquid 3 on in contact with bottom of plate 201) , and generating sound waves [0050 acoustic wave W] (Fig. 3 acoustic wave W) by physical vibration when the AC signal is applied [0050-0051].  Hong does not explicitly disclose:

erasing step for removing the polarization by applying a direct current signal having a polarity opposite -33-620-081 to that of the direct current signal between the first and the second electrode.

Thompson teaches an erasing step (polarity reversing) for removing the polarization by applying a direct current signal having a polarity opposite -33-620-081 to that of the direct current signal between the first and the second electrode [0039:  1c and 1d also illustrate the effect of reversal of the polarity of the electrodes on the responses of two other parameters involved in operation of TSM devices, namely, changes in the parallel resonance frequency] .

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Thompson’s step of removing the polarization by direct current signal to return the sensor from a calibration state to an operating state as a calibration step of Hong’s sensor because calibrating the sensor against a reference fluid with the fluid polarized improves the accuracy of the sensor’s measurement sensitivity with a baseline adjustment of the sensor [Thompson 0057].

Claim 18. Dependent on the method of driving a liquid information sensor of the claim 17.  Hong further discloses a magnitude of the DC signal is in a range of 0.5 kV to 5 kV [0051:  In certain embodiments, the alternate voltage (V1) is in a range from 0.4 V to 40.0 V and has a frequency ranging from 1 kHz to 10 MHz. In the illustrated examples, the alternate voltage (V1) is 4 V and has a frequency of 10 kHz, and the precision ratio is 0.6%]. Where Hong teaches an overlapping range of DC signal voltages the courts maintain the It would have been since it has been held that that where the general consideration of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filing date to use a narrower range of Hong’s broader DC voltage range to when dealing with a particular analyte under test because narrowing the disclosed in the prior art range is obvious in that discovering the optimum or working ranges on known techniques involves only routine skill in the art (See MPEP 2144.05).
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20190170631 
Shachar; Yehoshua et al.
Biosensor has side by side electrodes in same plane 
US 20200232897 A1
HONG; Chien-Chong et al.
A  multi layer biosensor with membranes targeted to collect particular analytes
US 20160172577 A1
Hong; Chien-Chong et al.
A  multi layer biosensor basic without processing details

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856